UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8377


ANNIS RECARDO LLOYD,

                  Plaintiff - Appellant,

             v.

CONNIE JORDAN; JUDGE J. HOCKENBURY; JUDGE LANIER; RODDEY
BROWN,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:08-ct-03119-D)


Submitted:    February 19, 2009             Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Annis Recardo Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Annis Recardo Lloyd appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).         We have reviewed the record and find

that   this    appeal   is   frivolous.      Accordingly,    we    dismiss    the

appeal for the reasons stated by the district court.                  Lloyd v.

Jordan,    No.   5:08-ct-03119-D        (E.D.N.C.   Oct.   30,     2008).     We

dispense      with   oral    argument     because   the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                         2